DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	This application discloses and claims only subject matter disclosed in prior application no 17/302,454, filed 05/03/2021, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Allowable Subject Matter
 	Claims 21-40 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 21, the prior art fails to teach or suggest further inclusion of a vehicle comprising: continually, the IBM-D/R also receives SOC data from the RP-BATTERY1 and SOC data from the RP-BATTERY2, determines lowest SOC data of the RP-BATTERY1 or RP-BATTERY2, and commands to switch from a low SOC data RP-BATTERY1 or RP- BATTERY2 to a high SOC data RP-BATTERY1 or RP-BATTERY2, wherein the high SOC data RP-BATTERY1 or RP-BATTERY2 provides continuous necessary drive energy to the RP-DDM; the RP-CVPP1 rotates via left front wheel hub or RP-CVPP2 rotates via right front wheel hub from the vehicle propulsion and varies depend on individual wheel speed of the vehicle to generate high voltage energy, wherein one of the race performance energy recovery hubs (RP-ERH1 or RP-ERH2) delivers supplemental recharge rate.
 	Regarding claim 30, the prior art fails to teach or suggest further inclusion of a vehicle comprising: one of the dual race performance continuous variable power plants (RP-CVPP1) rotates via left front wheel hub and the other RP-CVPP2 device rotates via right front wheel hub from the vehicle propulsion, and varies depend on individual wheel speed of the vehicle to generate high voltage energy, wherein one of the race performance energy recovery hubs (RP-ERH1 or RP-ERH2) delivers supplemental recharge rate; wherein the IBM-R converts the high voltage alternating current to high voltage direct 5Application No: 17/545,856 Response to Ex pane Quayle Office Actioncurrent and supplies to its respective one of the RP-BATTERY1 or RP-BATTERY2; the IBM-R and IBM-D/R feedback vehicle operational parameters dynamically to each other and the IBM-R commands either the RP-CVPP1 or RP-CVPP2 to change their high voltage output based on the vehicle operational parameters.
	Regarding claim 33, the prior art fails to teach or suggest further inclusion of a method comprising: continually, the IBM-D/R also receives SOC data from the dual RP-BATTERY1 and RP-BATTERY2, monitoring battery charge by its lowest SOC data, and commands and performs battery switching from a low SOC data battery to a high SOC data battery to continue to provide necessary drive energy to the RP-DDM; the RP-CVPP1 rotates via left front wheel hub or RP-CVPP2 rotates via right front wheel hub from the vehicle propulsion and varies depend on individual wheel speed of the vehicle to generate high voltage energy, wherein one of the race performance energy recovery hubs (RP-ERH1 or RP-ERH2) delivers supplemental recharge rate.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        05/25/2022